DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 is amended to correct antecedent basis and read as follows: 
1.  A sabot comprising: 
a main body including a rib; 
an obturator at a rear end of the main body; and 
a front scoop at a front end of the main body, the front scoop comprising at least two forward-facing concave petals radially bound together around the main body and arranged parallel to each other along a longitudinal axis of the main body, the front scoop comprising a region having a first material structure, a rib extending from the main body and circumferentially around an inside of the at least two petals and the rib comprising a second material structure, the at least two petals configured to be separated from the main body and from each other in response to air resistance upon the front scoop, wherein the first material structure of the region is a lattice and the second material structure of the rib is a solid.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, neither discloses nor fairly teaches or suggests the recited limitations of the claimed invention including, but not limited to a sabot having a main body with a rib, an obturator at a rear end of the main body, a front scoop at the front end of the main body, the front scoop having at least two forward facing concave petals radially bound together around the main body and parallel to one another along a longitudinal axis, the front scope having a first material structure, a rib extending from the main body and circumferentially around an inside of the at least two petals, the rib comprising a second material structure, the at least two petals configured to be separated from the main body and from each other in response to air resistance upon the front scoop, the first material structure of the region is lattice and the second material structure of the rib is solid.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERRICK R MORGAN/Primary Examiner, Art Unit 3641